Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT                                                                                                                                                                                                   
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on April 6, 2021, Hyunseok Park requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 19-4880 the required fee of $ 110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The amendment filed 3/30/2021 has been entered.
Please cancel claims 19-28.

Please amend rejoined claim 18 as follows:
Claim 18. (Currently Amended) A method for multiplex detection of a BCR/ABL negative myeloproliferative neoplasm-associated gene mutation, the method comprising: 
hybridizing a set of amplification forward and reverse primers comprising the sequences of SEQ ID NOS: 1 to 6, wherein each primer complementarily binds to a BCR/ABL negative 
amplifying a product obtained from the hybridizing step by PCR, 
adding a set of PNA probes to the amplified product, wherein each probe consists of the sequences of:
SEQ ID NO: 7 binding to a mutation region of a Janus Tyrosine Kinase 2 (JAK2) gene;
SEQ ID NO: 8 binding to a mutation region of a Myeloproliferative leukemia protein (MPL) gene;
SEQ ID NO: 9 binding to a deletion region of a Calreticulin (CALR) Gene; and
SEQ ID NO: 10 binding to an insertion region of the CALR Gene; respectively, wherein the peptide nucleic acid probe optionally contains a reporter molecule and a quencher molecule at each end of the probe, 
obtaining a melting curve; and 
comparing said melting curve with the standard melting temperatures of mutant genes,
wherein the BCR/ABL negative myeloproliferative neoplasm-associated gene mutation comprises one or more selected from the group consisting of (i) a substitution of valine at position 617 of the JAK2 gene with phenylalanine (JAK2 V617F), (ii) a substitution of tryptophan at position 515 of the MPL gene with leucine (MPL W515L), (iii) a substitution of tryptophan at position 515 of the MPL gene with lysine (MPL W515K), (iv) a substitution of tryptophan at position 515 of the MPL gene with arginine (MPL W515R), (v) a substitution of tryptophan at position 515 of the MPL gene with alanine (MPL W515A), (vi) a substitution of tryptophan at position 515 of the MPL gene with serine (MPL W515S), (vii) a c.1092_1143del52 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims and the arguments presented in the response dated 3/30/2021 at pages 9-11 are persuasive to place the claims in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634